Cook, J.,
dissenting. The court of appeals heard this case twice, once after remand. In both decisions, it cited Bays v. Shenango Co. (1990), 53 Ohio St.3d 132, 559 N.E.2d 740. Nevertheless, the majority of this court resolves this appeal by reversing and citing the same case the court of appeals cited in both of its decisions. Even if I were to agree that this case should be reversed, I surely would think that more than a citation to Bays v. Shenango would be necessary.
In any event, I also differ from the majority in that I would affirm the judgment of the court of appeals. I, therefore, respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.